     Case 2:16-md-02740-JTM-MBN Document 7870 Filed 08/08/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE
(DOCETAXEL)
PRODUCTS LIABILITY                                              MDL No. 16-2740
LITIGATION
                                              Master Docket No. 2:16-md-02740
THIS DOCUMENT RELATES TO:
                                                  Civil Action No 2: 18-cv-11852
DOROTHY KUYKENDALL,
                                                           Judge Jane T. Milazzo
       Plaintiff,

v.

ACCORD HEALTHCARE, INC.,
HOSPIRA INC.,
HOSPIRA WORLDWIDE, LLC,
MCKESSON CORPORATION,
SANDOZ, INC.,
SANOFI US SERVICES INC.,
SANOFI-AVENTIS U.S. LLC,
SUN PHARMA GLOBAL FZE, and
SUN PHARMACEUTICAL
INDUSTRIES, INC.,

Defendants.




                     PLAINTIFF’S NOTICE OF APPEAL


       Notice is hereby given that Dorothy Kuykendall, Plaintiff in the above-named

case, hereby appeals to the United States Court of Appeals for the Fifth Circuit from
    Case 2:16-md-02740-JTM-MBN Document 7870 Filed 08/08/19 Page 2 of 3




Document # 7600: ORDER dismissing Plaintiff’s case with prejudice, which was

entered in this action on July 11, 2019, and also appeals to the United States Court

of Appeals for the Fifth Circuit from Document # 7701: Order supplementing the

July 11, 2019 Order dismissing Plaintiff’s case with prejudice, which was entered in

this action on July 22, 2019.

      Respectfully submitted this 8th day of August 2019.



                                      /s/ J. Christopher Elliott                 f
                                      J. Christopher Elliott, Esq. Colo. No. 41063
                                      J. Kyle Bachus, Esq.
                                      Darin L. Schanker, Esq.
                                      BACHUS & SCHANKER, LLC
                                      1899 Wynkoop Street, Suite 700
                                      Denver, Colorado 80202
                                      (303)893-9800
                                      (303)893-9900 [Fax]
                                      Email: celliott@coloradolaw.net
                                               kyle,bachus@coloradolaw.net
                                               dschanker@coloradolaw.net


                                      Attorneys for Plaintiff Kuykendall




                                         2
   Case 2:16-md-02740-JTM-MBN Document 7870 Filed 08/08/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 8th day of August 2019, a true and correct copy of

the foregoing Plaintiff’s Notice of Appeal was served on counsel of record via the

CM/ECF System.


                                       /s/ J. Christopher Elliott                  f
                                       J. Christopher Elliott, Esq.




                                          3
